REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Applicant’s arguments filed in the reply on 7/7/2022 were received and fully considered. Claims 1, 15, and 16 were amended. Claim 20 was canceled. The claims were amended in a manner that places the application in condition for allowance. As such, claims 1-19 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance. 
The amended claims of 1, 15, and 16 recites:” … extract, based on the at least one characteristic expression, at least one text entered into a question sentence generator from the plurality of texts, the question sentence generator generating a question sentence from an input sentence via a neural machine or a statistical machine or a rule-based method; wherein the processor is configured to extract the at least one text based on an evaluation function defined by the product of a set of evaluation viewpoints, a set of evaluation expressions, and the presence and weight of an opinion; wherein the weight of the opinion is calculated as an occurrence probability of the opinion divided by the average dependency distance between the evaluation viewpoint and the evaluation expression of the opinion.” , which is allowable over the prior art. The closest teachings to the indicated allowable subject matter are the references that are cited in the current office action. One such prior art of the record is Fuji et al. (US-20200357396A1) teaches Par. 0044:” Subsequently, the utterance text extraction unit 11a further extracts a plurality of extracted utterance texts from the list illustrated in part (b) of FIG. 3 by using an evaluation function and generates a list of utterances illustrated in part (c) of FIG. 3. Note that the evaluation function is a function for extracting a high priority utterance text based on the priority assigned to the utterance text.”, and Kanayama et al. (US-20050187932A1) teaches Par. 0005:” Accordingly, there is also disclosed a technique configured to extract evaluation expressions from text and to register the evaluation expressions with a dictionary after judging whether each of the evaluation expressions belongs to an affirmative expression or a negative expression.”, and Par. 0037:” Firstly, the expression extraction unit 110 obtains the text including the evaluations of the specific evaluation target written in a natural language, and then extracts the multiple evaluation expressions and the conjunction expression from the text (Step S200). To be more precise, the expression extraction unit 110 analyzes sentence structures of the text and thereby extracts sentences, phrases, verbs/adjectives, and the like as the evaluation expressions.“, However, none of the prior art of record teach the limitation as stated in the applicant’s claim specifically the presence and weight of an opinion; wherein the weight of the opinion is calculated as an occurrence probability of the opinion divided by the average dependency distance between the evaluation viewpoint and the evaluation expression of the opinion.
Furthermore, it would not have been obvious to one of ordinary skill in the art to modify the prior art in order to arrive at the claimed invention.  Therefore, claims 1 – 19 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIOUSH AGAHI whose telephone number is (408)918-7689. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARIOUSH AGAHI/Examiner, Art Unit 2656  

/MICHELLE M KOETH/Primary Examiner, Art Unit 2656